DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., US 2008/0282982.
White et al. shows the invention as claimed a processing chamber 100 comprising: a chamber housing at least partially defining an interior region of the processing chamber; a showerhead 132 positioned within the chamber housing, wherein the showerhead at least partially separates the interior region into a remote region 130 and a processing region, and wherein sidewalls of the chamber housing at least partially define the processing region; a substrate support 196 extending into the processing region and configured to support a substrate 101; and an inductively-coupled plasma source positioned between the showerhead and the substrate support, wherein the inductively-coupled plasma source comprises a conductive material 202/302 disposed within a dielectric material 236/336, and a spacer 220/222/230 positioned on top of the inductively-coupled plasma source between he ICP source and the showerhead, wherein the inductively-coupled plasma source and the spacer form a portion of the sidewalls of the chamber housing that defines the processing region; see, for example, figs. 1-3, and their descriptions.
With respect to claims 3-4 and 17-18 it should be noted that White et al. further discloses that the substrate support comprises an electrode operable to form a capacitively-coupled plasma within the processing region (see, for example, fig. 1 and paragraph 0034); the showerhead is operable as a second electrode configured to produce a capacitively-coupled plasma within the processing region (see, for example, fig. 1 and paragraph 0033).
Regarding claim 10, it should be noted that the chamber housing of the apparatus of White et al. includes a lid assembly 116 defining an inlet 124 for receiving precursors into the semiconductor processing chamber; the chamber housing comprises sidewalls extending about the processing region; and the showerhead positioned between the lid assembly and the pedestal; see, for example, fig. 1 and its description.
Concerning claims 11-12, White et al. further discloses that the inductively-coupled plasma source 202/302 comprises an annular component disposed as a portion of the chamber housing (see, for example, fig. 1 and its description); the ICP source is seated on the sidewalls of the chamber housing.
With respect to claim 13, White et al. further discloses a liner 218/318 extending radially inward of the ICP plasma source, wherein the liner is seated on the sidewalls of the chamber housing (see, for example, figs. 1-3 and their descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al., US 2008/0282982, as applied to claims 1, 3-4, 10-13, 17-18 above, and further in view of Lubomirsky, US 9,934,942 or Otsuki, US 2001/0003271.
With respect to claim 2, White et al. is applied as above but does not expressly disclose that the dielectric material is selected from the claimed materials. Lubomirsky discloses a plasma processing apparatus having an inductively-coupled plasma source comprising a conductive material 554/610/810/910,940 disposed within a dielectric material 552/620/820/920 (see, for example, figs. 5-12, and their descriptions). Lubomirsky further discloses that the dielectric material is selected from the group consisting of aluminum oxide, yttrium oxide, single crystalline silicon, and quartz (see, for example, col. 12, lines 35-40). Also, Otsuki discloses the use of dielectric materials such as aluminum oxide and yttrium oxide for their insulating property and high corrosion resistance (see, for example, the abstract). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of White et al. as to use a dielectric material made of the claimed materials because such materials are well known and used dielectric materials in the art because of their insulating property and high corrosion resistance, and their suitability for effectively and efficiently insulating/housing a conductive material of an inductively coupled plasma source.
Regarding claim 8, Lubomirsky further discloses embodiments in which the conductive material of the ICP source is configured in a coil 610/1054/1058 extending vertically within the dielectric material for at least two complete turns of the conductive material (see, for example, figs. 7 and 10, and their descriptions). Also, Otsuki further discloses a conductive material 65 of an ICP source configured in a coil extending vertically within a dielectric material for at least two complete turns of the conductive material (see, for example, figs. 1 and 12, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the conductive material of the ICP source of the apparatus of White et al., as to extend vertically within the dielectric material as claimed because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generating high density inductive coupled plasma in the plasma processing apparatus.
Concerning claim 19, Lubomirsky further discloses that the sidewalls of the chamber housing are coupled to electrical ground (see, for example, col. 14, lines 24-34). Also, Otsuki further discloses that the sidewalls 12 of the chamber housing are coupled to electrical ground (see, for example, fig. 1). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of White et al. as to couple the sidewalls of the chamber housing with electrical ground, because such configuration is known and used in the art as a suitable configuration for effectively, efficiently and separately control the ion energy at the wafer/substrate level.

Claim(s) 5-7, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al., US 2008/0282982, as applied to claims 1, 3-4, 10-13, 17-18 above, and further in view of Otsuki, US 2001/0003271.
White et al. is applied as above and further discloses that a gap is defined between the showerhead 132 and the liner 220/222/230. However, White et al. does not expressly disclose that the liner has the claimed characteristics. Otsuki discloses a processing apparatus having a chamber comprising an inductively-coupled plasma source 65 seated on sidewalls of a chamber housing, and a liner 14 extending across a showerhead and along the sidewalls of the chamber housing, wherein the liner extends across the inductively-coupled plasma source; the liner comprises a dielectric material selected from the group consisting of aluminum oxide, yttrium oxide, single crystalline silicon, and quartz; wherein the liner extends across a surface of the showerhead facing the processing region and defines a plurality of apertures through the liner; the liner extending radially inward of the inductively-coupled plasma source and defines a plurality of apertures through the liner that provide fluid access to the process region, wherein the liner is on the sidewalls of the chamber housing; the liner comprises a first portion extending across the inductively-coupled plasma source, and wherein the liner comprises a second portion extending across the showerhead, wherein the second portion defines a plurality of apertures through the liner that provide fluid access to the process region; see, for example, figs. 1 and 12, and their descriptions. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of White et al., as to comprise a liner having the claimed characteristics because such means is known and used in the art as a suitable means to effectively and efficiently protect the showerhead and sidewalls of the processing chamber and minimize contamination of the plasma chamber and/or the substrate. 

Claim(s) 1-4, 8, 10-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lubomirsky, US 9,934,942 or, in the alternative, under 35 U.S.C. 103 as obvious over Lubomirsky, US 9,934,942 in view of Otsuki, US 2001/0003271.  
Lubomirsky shows the invention as claimed a semiconductor processing chamber comprising: a chamber housing at least partially defining an interior region of the semiconductor processing chamber 533; a showerhead 509/523/525 positioned within the chamber housing, wherein the showerhead at least partially separates the interior region into a remote region and a processing region, and wherein sidewalls of the chamber housing at least partially define the processing region; a substrate support 565 extending into the processing region and configured to support a substrate 555; an inductively-coupled plasma source positioned between the showerhead and the substrate support, wherein the inductively-coupled plasma source comprises a conductive material 554/610/810/910,940 disposed within a dielectric material 552/620/820/920; see, for example, figs. 5-12, and their descriptions.
With respect to the claimed spacer, it should be noted that the specification of the instant claimed invention clearly discloses that the spacer could be a portion of the dielectric material in which the ICP source is embedded (see, for example, paragraph 0050). The ICP source 554/610/810/910,940 of the apparatus of Lubomirsky is within a dielectric material 552/620,650,640/820/920, respectively. Therefore, the top portion of the dielectric material 552, the top dielectric material 640, the top portion of the dielectric material 820, and the top portion of the dielectric material 920, all would read on the claimed spacer. Also, Lubomirsky clearly discloses that the dielectric in which the ICP source is disposed within can comprise plurality of plates (see, for example, figs. 7-9 and their descriptions).  Therefore, the top plate of the plurality of plates would read on the claimed spacer. Additionally, in the embodiment of fig. 9, Lubomirsky discloses two ICP sources 910 and 940, wherein the ICP source 910 is located within a bottom and middle dielectric plates, and the ICP 940 is located within the middle and top dielectric plates. Therefore, the top dielectric plate would read on the claimed spacer. Furthermore, and this notwithstanding, Lubomirsky clearly discloses the use of spacers to maintain two parts electrically isolated from one another (see, for example, col. 11, lines 59-61). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky as to comprise a spacer as claimed, positioned on top of the inductively coupled plasma source between the ICP source and the showerhead, because such means is known and used in the art as a suitable means for effectively and efficiently maintain two parts electrically isolated from one another. 
With respect to the ICP source and the spacer forming a portion of the sidewalls of the chamber housing that defines the processing region, it should be noted that Lubomirsky clearly discloses that the ICP source defines the processing region in, for example, col. 12, lines 27-30. It should also be noted that the term sidewall is a broad term that could be interpreted as any of the walls forming the processing region (top wall of the processing region, bottom wall of the processing region, left side wall of the processing region, and right side wall of the processing region). Therefore, as broadly claimed, the ICP source and the spacer of the apparatus of Lubomirsky forms a portion of the sidewalls of the chamber housing that defines the processing region. Additionally, and this notwithstanding, Otsuki discloses a processing apparatus having a chamber comprising an inductively-coupled plasma source comprising a conductive material 65 disposed within a dielectric material 11b/11d, and seated on sidewalls of a processing region of a chamber housing, (see, for example, figs. 1 and 12, and their descriptions). The specification of the instant claimed invention clearly discloses that the spacer could be a portion of the dielectric material in which the ICP source is embedded (see, for example, paragraph 0050). The ICP source 65 of the apparatus of Otsuki is within a dielectric material 11b/11d. Therefore, the top portion of the dielectric material 11b/11d, would read on the claimed spacer. In view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky as to comprise the claimed spacer positioned on top of the inductively coupled plasma source seated on the sidewalls of the processing region of the chamber housing because such configuration is known and used in the art as a suitable configuration to effectively and efficiently generate inductive coupling plasma in an ICP apparatus. It should be noted that the apparatus of Lubomirsky modified by Otsuki would comprise the claimed spacer positioned on top of the ICP source between the ICP source and the showerhead, wherein the ICP source and the spacer form a portion of the sidewalls of the chamber housing that defines the processing region.
With respect to claims 2-4 and 17-19, it should be noted that Lubomirsky further discloses that the dielectric material is selected from the group consisting of aluminum oxide, yttrium oxide, single crystalline silicon, and quartz (see, for example, col. 12, lines 35-40); the substrate support comprises an electrode operable to form a capacitively-coupled plasma within the processing region (see, for example, col. 14, lines 10-37); the showerhead is coupled with electrical ground and operable as a second electrode configured to produce a capacitively-coupled plasma within the processing region (see, for example, col. 11, lines 62-64 and col. 13, lines 37-41); and the sidewalls of the chamber housing are coupled with electrical ground (see, for example, col. 14, lines 24-27).
Regarding claim 8, it should be noted that Lubomirsky further discloses that the conductive material is configured in a coil 610/1054/1058 extending vertically within the dielectric material for at least two complete turns of the conductive material (see, for example, figs. 7 and 10, and their descriptions).
With respect to claim 10, it should be noted that the chamber housing of the apparatus of Lubomirsky includes a lid assembly 502/1002 defining an inlet 501/1001  for receiving precursors into the semiconductor processing chamber; the chamber housing comprises sidewalls extending about the processing region; and the showerhead positioned between the lid assembly and the pedestal; see, for example, figs. 5 and 10.
Concerning claim 11, Lubomirsky further discloses that the inductively-coupled plasma source 554,558/810/910,940/1054,1058/1140,1110/ comprises an annular component disposed as a portion of the chamber housing (see, for example, figs. 5 and 7-10).

Claim(s) 5-7, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky, US 9,934,942, as applied to claims 1-4, 8, 10-11 and 17-19 above, and further in view of Otsuki, US 2001/0003271.
Lubomirsky and Otsuki are applied as above, and Lubomirsky further discloses a liner 535/1035, wherein a gap is defined between the showerhead and the liner, and wherein the liner is seated on the sidewalls 503 of the chamber housing, but does not expressly disclose that the liner has the claimed characteristics. Otsuki further discloses a processing apparatus having a chamber comprising an inductively-coupled plasma source 65 seated on sidewalls of a chamber housing, and a liner 14 extending across a showerhead and along the sidewalls of the chamber housing, wherein the liner extends across the inductively-coupled plasma source; the liner comprises a dielectric material selected from the group consisting of aluminum oxide, yttrium oxide, single crystalline silicon, and quartz; wherein the liner extends across a surface of the showerhead facing the processing region and defines a plurality of apertures through the liner that provide fluid access to the processing region; the liner extending radially inward of the inductively-coupled plasma source, wherein the liner is on the sidewalls of the chamber housing; the liner comprises a first portion extending across the inductively-coupled plasma source, wherein the liner comprises a second portion extending across the showerhead, and wherein the second portion defines a plurality of apertures through the liner that provide fluid access to the processing region; see, for example, figs. 1 and 12, and their descriptions. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky as to comprise a liner having the claimed characteristics because such configuration and means are known and used in the art as a suitable means to effectively and efficiently protect the showerhead and sidewalls of the processing chamber and minimize contamination of the plasma chamber and/or the substrate. 

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the ICP of Lubomirsky does not form sidewalls that define the processing region, as recited in newly amended independent claims 1 and 10. The examiner respectfully disagrees and contends that Lubomirsky clearly discloses that the ICP source defines the processing region in, for example, col. 12, lines 27-30. Additionally, it should be noted that the term sidewall is a broad term that could be interpreted as any of the walls forming the processing region (top wall of the processing region, bottom wall of the processing region, left side wall of the processing region, and right side wall of the processing region). Therefore, as broadly claimed, the ICP source of the apparatus of Lubomirsky forms a portion of the sidewalls of the chamber housing that defines the processing region. 
Applicant argues that Lubomirsky does not disclose the spacer as claimed in newly amended independent claims 1 and 10. The examiner respectfully disagrees and contends that, as stated in the above rejection, the specification of the instant claimed invention clearly discloses that the spacer could be a portion of the dielectric material in which the ICP source is embedded (see, for example, paragraph 0050). The ICP source 554/610/810/910,940 of the apparatus of Lubomirsky is within a dielectric material 552/620,650,640/820/920, respectively. Therefore, the top portion of the dielectric material 552, the top dielectric material 640, the top portion of the dielectric material 820, and the top portion of the dielectric material 920, all would read on the claimed spacer. Also, Lubomirsky clearly discloses that the dielectric in which the ICP source is disposed within can comprise plurality of plates (see, for example, figs. 7-9 and their descriptions).  Therefore, the top plate of the plurality of plates would read on the claimed spacer. Additionally, in the embodiment of fig. 9, Lubomirsky discloses two ICP sources 910 and 940, wherein the ICP source 910 is located within a bottom and middle dielectric materials, and the ICP 940 is located within the middle and top dielectric materials. Therefore, the top dielectric material would read on the claimed spacer. Furthermore, as stated in the above rejection, Lubomirsky clearly discloses the use of spacers to maintain two parts electrically isolated from one another (see, for example, col. 11, lines 59-61) so it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky as to comprise a spacer as claimed. Additionally, as stated in the above rejection, Otsuki discloses a processing apparatus having a chamber comprising an inductively-coupled plasma source comprising a conductive material 65 disposed within a dielectric material 11b/11d, and seated on sidewalls of a chamber housing, (see, for example, figs. 1 and 12, and their descriptions). The specification of the instant claimed invention clearly discloses that the spacer could be a portion of the dielectric material in which the ICP source is embedded (see, for example, paragraph 0050). The ICP source 65 of the apparatus of Otsuki is within a dielectric material 11b/11d. Therefore, the top portion of the dielectric material 11b/11d, would read on the claimed spacer. It should be noted that the apparatus of Lubomirsky modified by Otsuki would comprise the claimed spacer positioned on top of the ICP source between the ICP source and the showerhead, wherein the ICP source and the spacer form a portion of the sidewalls of the chamber housing that defines the processing region.
Applicant argues that the liner 14 of Otsuki is not seated on the sidewalls of the chamber. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Lubomirsky has been relied upon for this limitation (liner 535/1035 seats on the sidewall 503).
Applicant argues that Otsuki does not discloses the newly added limitation to independent claim 20 of “wherein the liner defines a plurality of apertures through the liner that provide fluid access to the processing region”. The examiner respectfully disagrees and contends that, as stated in the previous and above rejections, Otsuki clearly discloses, in for example Fig. 12, that the liner 14 has the claimed configuration. It should be noted that in order for the gases 41-45 be supplied to the processing region, the liner 14 would necessarily need to comprise plurality of apertures that provide fluid access to the processing region.  
Additionally, it should be noted that new grounds of rejection have been made to reject the amended claims over the White et al. (US 2008/0282982) reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gondhalekar et al. (US 2003/0213434) is cited for its teachings of a plasma processing chamber comprising a side ICP source and a spacer positioned on top of the ICP plasma source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
December 16, 2022